DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of a compound selected from the group consisting of O-ethyl S-(3-methylbut-2-en-1-yl) carbonothioate; O-ethyl S-(3-methylbut-3-en-1-yl) carbonothioate; (E)-S-(but-2-en-l-yl) O-ethyl carbonothioate; S-(but-3-en-1-yl) O-ethyl carbonothioate; S-allyl O-ethyl carbonothioate; O-ethyl S-geranyl carbonthioate; O-ethyl S-neryl carbonthioate; O-ethyl S-farnesyl carbonthioate; and mixtures thereof in the reply filed on February 26, 2021 is acknowledged.  The traversal is on the ground that the amended claims eliminate the shared technical feature upon which the restriction is based.  This is not found persuasive because, while it is acknowledged that the amendment removes the previous shared technical feature which does not contribute over the prior art, it creates a new one.  A member of the group listed above is a shared technical feature over Pogulyai (NPL – PogulyaiA).  Pogulyai teaches the compound S-allyl O-ethyl carbonothioate, Registry No. 116423-17-7 [pg 2037, Table 1].  
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 7 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 26, 2021.

Claim Objections
Claims 2 is objected to because of the following informalities:  
The “carbonthioate” in O-ethyl S-geranyl carbonthioate, O-ethyl S-neryl carbonthioate, and O-ethyl S-farnesyl carbonthioate should be “carbonothioate”.
 Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
Pg 1, line 17: Remove “an”.
Pg 4, line 10: Add a parentheses after “alcohol”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pogulyai.
Regarding claim 2, Pogulyai teaches the compound S-allyl O-ethyl carbonothioate, Registry No. 116423-17-7 [pg 2037, Table 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791